DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/892,360, filed on June 04, 2020. Claims 1-16 are pending in this application and have been rejected below. 

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on June 04, 2020 and December 28, 2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner.

Claim Objections
Claims 1, 15 and 16 are objected to because of the following informalities: grammatical error. Claim limitation “an arrival time of the mobile object at the destination” should recite “and arrival time of the mobile object at the destination”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are directed towards a System, claim 15 is directed towards a method and claim 16 is directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite predicting performance metrics of application maintenance based on simulated data.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, acquire a position of a via point, wherein the via point is on a route to a destination, wherein the route is a path followed by a mobile object when the mobile object moves toward the destination; estimate, based on the position of the via point, a staying time period, wherein the staying time period represents an estimate of a time that the mobile object will stay at the position of the via point, wherein the estimate of the staying time period is based on a history of a delivery terminal that has stayed at the via point; and estimate, 
The judicial exception is not integrated into a practical application. In particular, claim 1 recites a system comprising a processor configured to access computer program code stored on memory, the computer program code including via point acquisition code, stay time period code and arrival time code at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory information storage medium storing a computer executable program in claim 16 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). The method of claim 15 does not include any additional elements to consider. Thus, elements of claims 15 and 16 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the system comprising a processor configured to access computer program code stored on memory and the non-transitory information storage medium storing a computer executable program amount to no more than a recitation of generic computer buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claim 3 recites the staying time period code is further configured to cause the at least one processor to: refer to a database, wherein the database stores position data, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 2-13 recite various program codes, which amount to no more than mere instructions to apply the exception using a generic computer component; MPEP 2106.05(f). Additionally, claims 2-14 recite steps that further narrow the abstract idea.  Therefore claims 2-14 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimchuk et al., U.S. Publication No. 2018/0080776 [hereinafter Nimchuk]. 

Referring to Claim 1, Nimchuk teaches: 
An estimating system, comprising:
at least one memory configured to store computer program code (Nimchuk, [0117]);
at least one processor configured to access said at least one memory and operate according to said computer program code (Nimchuk, [0115]), “Processors suitable for the execution of a computer program… processor will receive instructions and data from a read-only memory or a random access memory or both”, said computer program code including:
via point acquisition code configured to cause the at least one processor to acquire a position of a via point, wherein the via point is on a route to a destination, wherein the route is a path followed by a mobile object when the mobile object moves toward the destination (Nimchuk, [0036]), “the transportation manager 160 in retrieving the driver's record/data as shown with driver record 188 in memory 180 of the back office/dispatcher system 
staying time period code configured to cause the at least one processor to estimate, based on the position of the via point, a staying time period, wherein the staying time period represents an estimate of a time that the mobile object will stay at the position of the via point, wherein the estimate of the staying time period is based on a history of a delivery terminal that has stayed at the via point (Nimchuk, [0038]), “the trip optimization tool 162 acts to generate a route that includes each of a plurality of work stops 182 defined for the trip as shown at 194 (each with an estimated dwell time 195). Further, though, the trip optimization tool 162 includes a set of non-work stops 196 in the trip plan 193 (again, each with an estimated dwell time 197)”; (Nimchuk, [0046]), “selecting a set of work stops (pickups and deliveries) for the present trip. At 208, the system (e.g., the transportation system 100 of FIG. 1) also acts to retrieve additional stop or trip information including: planned load type and volume, planned stop locations and attributes (e.g., … time-based entry-egress for stop locations), Examiner considers time-based entry-egress to teach history of a delivery terminal that stayed at the via point; (Nimchuk, [0051]; [0070]); 
arrival time code configured to cause the at least one processor to estimate, by including the staying time period, an arrival time of the mobile object at the destination (Nimchuk, [0061]), “… for each ETA there is a corresponding ETD (estimated time of departure), which is in essence the ETA plus the estimated dwell time for that stop”; (Nimchuk, [0070]; [0104]).

Referring to Claim 2, Nimchuk teaches the estimating system according to claim 1. Nimchuk further teaches: 
wherein the program code further includes:
current position acquisition code configured to cause the at least one processor to acquire a current position of the mobile object (Nimchuk, [0032]), “Each vehicle 110 includes a telematics system 112 adapted for gathering information concerning operation of the vehicle 110 such as current physical location (geo-coordinates)”;
destination acquisition code configured to cause the at least one processor to acquire a position of the destination (Nimchuk, [0053]), “Method 300 continues at 310 with identifying a next stop in the trip plan”;
movement time period code configured to cause the at least one processor to:
estimate a movement time period based on the current position of the mobile object and on the position of the destination, and estimate the arrival time based on the movement time period and the staying time period (Nimchuk, [0053]), “the method 300 includes calculating the combined driving and non-driving time from the present stop to this next work 

Referring to Claim 3, Nimchuk teaches the estimating system according to claim 1.  Nimchuk further teaches: 
wherein the staying time period code is further configured to cause the at least one processor to:
refer to a database, wherein the database stores position data (Nimchuk, [0076]), wherein the position data includes at least one of:
i) first position data indicating a first relationship between a position of the mobile object and time, and  ii) second position data indicating a second relationship between a position of another mobile object and time (Nimchuk, [0065]), “the mobile partner application may determine that there are 45 minutes remaining until the driver must take their next 30-minute break. The present system's mobile application (e.g., driver-side app 124) may determine that there are 41 minutes remaining of drive time (e.g., based on real time and historical traffic and other impacts to average road speeds) until the vehicle is expected to reach the next planned 30-minute rest stop location. This means that the planned rest stop location is still viable (e.g., driver has 4 minutes of On Duty Driving duty status time available as the interim PTA for that particular planned rest stop location)”; (Nimchuk, [0073]), “A "Waypoint" stop type is used by the system to modify the route path between actual stops and, therefore, will also not have a dwell time assigned by the system that can affect the ETAs of later stops”; (Nimchuk, [0051]; [0076]; [0096]). 
calculate, based on the position data, a plurality of staying time periods, wherein respective ones of the plurality of staying time periods corresponds to respective ones of a plurality of staying places (Nimchuk, [0026]), “Viable alternatives to the optimized trip plan stops are provided to the driver (e.g., via their in-vehicle telematics devices or handheld/portable devices such as a cellphone, a tablet, a PDA, a laptop/notebook computer, or the like) along with some level of decision making support information (e.g., time and/or distance variance from the original trip plan, location-specific amenities at the stop (such as showers, parking spaces, user-based ratings of the stop and/or its facilities, and the like)”;
estimate the staying time period at the via point based on:
i) the plurality of staying time periods and ii) the position of the via point (Nimchuk, Fig. 7, [0085]), “the driver's-side app may respond by updating the GUI as shown with screen shot 720 to show details of the optimized or system-selected rest stop along with a set of alternate but still viable rest stops/locations that may be chosen by the driver to modify the trip plan shown in screen shot 710. In this example, the driver selects one of the alternate stops, and screen shot 730 shows a modified trip plan that includes the driver-selected alternate rest stop (e.g., replaces the original rest stop with the new rest stop). It can be seen that the trip plan is updated to reflect that the short rest break starts at a later time and also to show how the change in the rest stop affects later stops (in this case, each later stop is delayed 12 minutes when compared with the original and more optimal (for trip efficiency) rest stop provided in the trip plan shown in screen shot 710)”.


Referring to Claim 7, Nimchuk teaches the estimating system according to claim 1. Nimchuk teaches: 
wherein the staying time period code is further configured to cause the at least one processor to estimate the staying time period based on first feature information associated with the via point, wherein the first feature information is associated with the position of the via point (Nimchuk, [0064]-[0065]), “all driving time is counted by the system against the driver's On Duty Driving status time available, while all time from when the driver starts their day counts against the driver's maximum hours (e.g., 8 hours) before they must take a break for the day (e.g., a 30-minute break per U.S. federal regulations or a time period as defined by other regulating bodies such as the European Union)… the mobile partner application may determine that there are 45 minutes remaining until the driver must take their next 30-minute break. The present system's mobile application (e.g., driver-side app 124) may determine that there are 41 minutes remaining of drive time (e.g., based on real time and historical traffic and other impacts to average road speeds) until the vehicle is expected to reach the next planned 30-minute rest stop location”, Examiner considers the rest stop to be the via point and the federal regulation to be the estimated time period.

Referring to Claim 14, Nimchuk teaches the estimating system according to claim 1. Nimchuk further teaches: 
wherein the mobile object includes one of a delivery person and a machine for delivering a package to each of a plurality of delivery destinations in order (Nimchuk, [0032]), “The vehicle 110 may be any sort of vehicle used for transportation of goods, such as a truck, a tractor with a trailer (e.g., a semi-truck), or the like used in the trucking/delivery industry 
wherein the plurality of delivery destinations includes the destination, wherein the plurality of delivery destinations includes the via point, and wherein the via point includes a first delivery destination earlier in a delivery order than a second delivery destination, wherein the second delivery destination corresponds to the destination (Nimchuk, Fig. 7, [0084]), “trip plan includes three work stops (e.g., origin/starting location, a pickup, and a delivery) along with three non-work stops (e.g., a short rest stop (30-minute break), a fuel stop, and a long rest stop (10-hour break))”.

Referring to Claim 15, Nimchuk teaches: 
An estimating method comprising:
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 16, Nimchuk teaches: 
A non-transitory information storage medium having stored thereon a program for causing a computer to (Nimchuk, [0113]):
Claim 16 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk et al., U.S. Publication No. 2018/0080776 [hereinafter Nimchuk], and further in view of Turner et al., U.S. Publication No. 2020/0334637 [hereinafter Turner].

Referring to Claim 4, Nimchuk teaches the estimating system according to claim 3. Nimchuk teaches calculating planned ETAs and ongoing updates to ETAs during trip execution for all stops, which include work and other stop types such as rest and fuel stops (see par. 0030), but Nimchuk does not explicitly teach:
wherein the program code further includes calculation code configured to cause the at least one processor to:
cluster the position data into a plurality of clusters, wherein each cluster corresponds to respective portions of the position data; and 
calculate, for each cluster of the plurality of clusters and based on the respective portions of the position data, the plurality of staying time periods, wherein respective ones of the plurality of staying time periods correspond to respective ones of the plurality of staying places.

However Turner teaches: 
wherein the program code further includes calculation code configured to cause the at least one processor to:
cluster the position data into a plurality of clusters, wherein each cluster corresponds to respective portions of the position data (Turner, [0166]), “the clusters of layered daily stops may be averaged and replaced with frequent stops. The frequent stops may be identified by merely looking at a number of daily stops that are layered around a general location, which is determined as being a cluster point”; and 
calculate, for each cluster of the plurality of clusters and based on the respective portions of the position data, the plurality of staying time periods, wherein respective ones of the plurality of staying time periods correspond to respective ones of the plurality of staying places (Turner, [0166]), “the duration of the daily stops is determinative in the analysis of the frequent stop…the cluster duration (for example, an average spent at the frequent stop determined from each of the stop durations of the daily stops used to define the frequent stop”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified calculated ETAs in Nimchuk to include the clustering limitations as taught by Turner. The motivation for doing this would have been to improve the method of planning a route  to effectively utilize available resources in Nimchuk (see par. 0001) to efficiently include the results of improving details of the route according to the data from past route completions (see Turner par. 0002).

Referring to Claim 5, Nimchuk teaches the estimating system according to claim 3. Nimchuk teaches dwell times for each stop (see par. 0030), but Nimchuk does not explicitly teach: 
wherein the program code further includes calculation code configured to cause the at least one processor to:
identify a first staying place of the plurality of staying places by determining, based on the position data, whether one of the mobile object and the another mobile object has been within a certain range of the first staying place, wherein the certain range is associated with a movement speed less than a predetermined threshold; and 
calculate, for the first staying place, a first staying time period of the first staying place based on the position data.

However Turner teaches: 
wherein the program code further includes calculation code configured to cause the at least one processor to:
identify a first staying place of the plurality of staying places by determining, based on the position data, whether one of the mobile object and the another mobile object has been within a certain range of the first staying place, wherein the certain range is associated with a movement speed less than a predetermined threshold (Turner, [0063]; [0057]), “stops that are sufficiently close in time or physical space, when reviewed or analyzed in chronological order, may be combined into a single stop. For example, if two presumed stops are separated by no more than 2 seconds or less than a couple feet, the two stops may be determined to represent a single, longer stop that begins with the arrival time of the first stop and ends with the departure time of the second stop. For these "combined" stops, the location, speed, and heading of the "combined" stop are each computed as weighted averages of the location, speed, and heading, respectively, of the contributing stops, with the weights being proportional to the respective durations”; (Turner, [0060]); and 
calculate, for the first staying place, a first staying time period of the first staying place based on the position data (Turner, [0175]), “The cost calculation may determine an amount of time it takes to visit one or more frequent stops along the route… the route cost calculation 1126 represents an algorithm according to which the solver 1111 (and the system 900) determines or identifies costs associated with one or more aspects of the route, as identified in the first through seventh steps. In some embodiments, the route cost calculation 1126 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified dwell times in Nimchuk to include the staying place limitations as taught by Turner. The motivation for doing this would have been to improve the method of planning a route to effectively utilize available resources in Nimchuk (see par. 0001) to efficiently include the results of determining stops along a route (see Turner par. 0161).

Referring to Claim 6, Nimchuk teaches the estimating system according to claim 3. Nimchuk teaches gathering information concerning operation of the current geo-coordinates of a vehicle (see par. 0032), Nimchuk does not explicitly teach: 
wherein the program code further includes calculation code configured to cause the at least one processor to restrict use, in estimation of the staying time period, of a staying time period having a low probability of becoming one of a destination and a via point, wherein low probability corresponds to a corresponding destination or via point not corresponding to a past delivery destination.

However Turner teaches: 
wherein the program code further includes calculation code configured to cause the at least one processor to restrict use, in estimation of the staying time period, of a staying time period having a low probability of becoming one of a destination and a via point, wherein low probability corresponds to a corresponding destination or via point not corresponding to a past delivery destination (Turner, [0062]); (Turner, [0068]), “When the delivery system 100 analyzes the GPS readings received from the two GPS devices of the delivery vehicle 110 … the first GPS device 805 may be more vulnerable to disruption, therefore 
.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk et al., U.S. Publication No. 2018/0080776 [hereinafter Nimchuk], and further in view of McGavran et al., U.S. Publication No. 2014/0278070 [hereinafter McGavran] 

Referring to Claim 8, Nimchuk teaches the estimating system according to claim 7. Nimchuk teaching selecting a set of pickup and delivery stops for a trip (see par. 0046) and dwell times for each stop (see par. 0030), but Nimchuk does not explicitly teach:
further comprising learning code configured to cause the at least one processor to use a machine learning model, wherein the learning model describes a relationship between second feature information of a staying place, wherein at least one of the mobile object and the another mobile object have stayed at the staying place in the past for a staying time period, and wherein the staying time period code is further configured to input the feature information on the via point to the machine learning model, and to acquire the staying time period output from the machine learning model.

However McGavran teaches: 
further comprising learning code configured to cause the at least one processor to use a machine learning model, wherein the learning model describes a relationship between second feature information of a staying place, wherein at least one of the mobile object and the another mobile object have stayed at the staying place in the past for a staying time period (McGavran, [0050]), “destination identifier 210 generates and stores these machine-generated addresses in the storage 212 by using the machine-learning/data-mining engine 208, which analyzes raw location data in the raw location data storage 214. The raw location data is , and 
wherein the staying time period code is further configured to input the feature information on the via point to the machine learning model, and to acquire the staying time period output from the machine learning model (McGavran, [0170]), “the destination selector of some embodiments specifies a relevancy time period for each identified predicted destination in the list of predicted destinations for the particular time interval. A predicted destination's relevancy time period specifies the duration of time during the particular time interval in which the predicted destination is a predicted destination for the device…”; (McGavran, [0093]-[0094]), “To generate a more complete set of possible locations for a particular time interval on a particular day, the machine-learning engine 308 in some embodiments specifies motion data for some or all of the breadcrumb locations…The machine-learning engine 308 supplies an associated set of locations that it creates for a particular time interval on a particular day to the destination identifier 310…”; (McGavran, [0056]), “the machine-learning/data-mining engine 208 in some embodiments analyzes the raw location data in the data storage 214 to identify regions of interests (e.g., specific addresses, city blocks, city neighborhoods, cities, specific or arbitrary geometric shapes about a location, etc.) at which the user (e.g., the device) was located for more than a threshold time period (e.g., more than 30 minutes or 45 minutes). As further described below, the engine 208 provides its regions of interests (also called regions, or zones of locations) to the destination identifier 210 so that it can identify machine-generated physical addresses based on these regions”.


Referring to Claim 9, Nimchuk teaches the estimating system according to claim 7. Nimchuk teaches estimated dwell times for work and non-work stops (see par. 0038) and location-specific amenities (see par. 0026), but Nimchuk does not explicitly teach:
wherein the first feature information indicates an attribute of one of a region and a building, and wherein the staying time period code is further configured to estimate the staying time period based on the attribute.

However McGavran teaches: 
wherein the first feature information indicates an attribute of one of a region and a building, and wherein the staying time period code is further configured to estimate the staying time period based on the attribute (McGavran, [0056]), “the machine-learning/data-mining engine 208 in some embodiments analyzes the raw location data in the data storage 214 to identify regions of interests (e.g., specific addresses, city blocks, city neighborhoods, cities, specific or arbitrary geometric shapes about a location, etc.) at which the user (e.g., the device) was located for more than a threshold time period (e.g., more than 30 minutes or 45 minutes)…”; (McGavran, [0170]), “the destination selector of some embodiments specifies a relevancy time period for each identified predicted destination in the list of predicted destinations for the particular time interval. A predicted destination's relevancy time period specifies the duration of 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the dwell times at stops in Nimchuk to include the attribute limitations as taught by McGavran. The motivation for doing this would have been to improve the method of planning a route to effectively utilize available resources in Nimchuk (see par. 0001) to efficiently include the results of providing the user with useful prediction data (see McGavran par. 0103).

Referring to Claim 10, Nimchuk teaches the estimating system according to claim 7. Nimchuk teaches estimated dwell times for work and non-work stops (see par. 0038), but Nimchuk does not explicitly teach:
wherein the first feature information indicates one of a time slot and a time of staying at the via point, and wherein the staying time period code is further configured to estimate the staying time period based on one of the time slot and the time of staying at the via point.

However McGavran teaches: 
wherein the first feature information indicates one of a time slot and a time of staying at the via point, and wherein the staying time period code is further configured to estimate the staying time period based on one of the time slot and the time of staying at the via point (McGavran, [0170]), “the destination selector of some embodiments specifies a relevancy time period for each identified predicted destination in the list of predicted destinations for the particular time interval. A predicted destination's relevancy time period specifies the duration of time during the particular time interval in which the predicted destination is a predicted destination for the device…”.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk et al., U.S. Publication No. 2018/0080776 [hereinafter Nimchuk], and further in view of Fujita et al., U.S. Publication No. 2018/0224288 [hereinafter Fujita]. 

Referring to Claim 11, Nimchuk teaches the estimating system according to claim 7. Nimchuk teaches Dwell time for each stop, as well as possible and actual road conditions such as real time and historical weather is included to give a set of ETAs for an entire trip plan (see par. 0030), but Nimchuk does not explicitly teach: 
wherein the first feature information indicates a weather condition at the via point, and wherein the staying time period code is further configured to estimate the staying time period based on the weather condition at the via point.

However Fujita teaches: 
wherein the first feature information indicates a weather condition at the via point, and wherein the staying time period code is further configured to estimate the staying time period based on the weather condition at the via point (Fujita, [0135]), “Recommended staying times and incentives included in the drop-in place database 330 of the present embodiment may be changed according to, for example, the weather and temperature”; (Fujita, [0133]), “recommended staying time" represents a recommended staying time at the place identified by the drop-in place ID”.


Referring to Claim 12, Nimchuk teaches the estimating system according to claim 1. Nimchuk teaches estimated dwell times for work and non-work stops (see par. 0038), but Nimchuk does not explicitly teach:
wherein the staying time period code is further configured to estimate the staying time period based on the position of the via point and on an attribute of the mobile object.

However Fujita teaches: 
wherein the staying time period code is further configured to estimate the staying time period based on the position of the via point and on an attribute of the mobile object (Fujita, [0228]), “the drop-in place extracting part 344 of the present embodiment extracts drop-in place IDs as potential drop-in places for a candidate route identified by a route ID 1 of the list of candidates 221. The waiting time associated with the route ID 1 is 60 minutes. Therefore, by referring to the drop-in place database 330A, the drop-in place extracting part 344 extracts the drop-in place IDs 1 through 5 having shorter recommended staying times than 60 minutes…”; (Fujita, [0231]), “In a case where drop-in place IDs have the same recommended staying times, by referring to location information associated with the drop-in place IDs, the drop-in place ID whose location is nearer to the terminal device 200 may be associated with the route ID first”; (Fujita, [0082]).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk et al., U.S. Publication No. 2018/0080776 [hereinafter Nimchuk], and further in view of Putcha et al., U.S. Publication No. 2017/0236091 [hereinafter Putcha]. 

Referring to Claim 13, Nimchuk teaches the estimating system according to claim 1. Nimchuk teaches alerts may be triggered and transmitted by the transportation manager for important predefined events and exceptions to a set of defined recipients (see par. 0062), but Nimchuk does not explicitly teach: 
wherein the program code further includes notification code configured to cause the at least one processor to notify a user, before the mobile object arrives at the destination and wherein the user is associated with the destination, of the arrival time.

However Putcha teaches: 
wherein the program code further includes notification code configured to cause the at least one processor to notify a user, before the mobile object arrives at the destination and wherein the user is associated with the destination, of the arrival time (Putcha, [0050]-[0051]), “… the estimated arrival time may be calculated as the expected start time for the route, e.g. a time of departure from the start point, plus the aggregate delay… The recipient for the current delivery may then be notified 412 of the estimated arrival time, such as by means of a message sent to the user computer 108 of the recipient of the current delivery”; (Putcha, [0053]-[0054]), “… These two arrival times or other representation of the likely arrival window may 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the alerts transmitted to recipients in Nimchuk to include the notification limitations as taught by Putcha. The motivation for doing this would have been to improve the method of communicating status changes in Nimchuk (see par. 0063) to efficiently include the results of managing deliveries (see Putcha par. 0003).













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konishi et al. (US 20190156672 A1) – Operation management systems, methods, and programs obtain a travel plan including a scheduled point and a scheduled time associated with the scheduled point, and obtain a travel track record including a travel point of a vehicle and a travel time associated with the travel point. 

Jha et al. (US 20190333130 A1) – The present disclosure determines (e.g., calculates) user movement/location based on a combination of historical data and dynamic data. For example, historical data is considered to identify a set of locations where the user is likely to go or often goes and a pattern of past movements is generated that takes into account time spent at each location in order to determine whether to include location as a possible alternate delivery location. In some examples, a threshold time spent at the locations is used to determine if location is added to a map and/or graph of the user's movement pattern (having a range that is configurable).

Tanaka et al. (US 20190086223 A1) – A mobile device transmits, to an information processing device, a route search request including search conditions which contain a destination, destination arrival time, and moving purpose designated by a user. On the basis of the route search request, the information processing device searches for a moving route to the destination in accordance with the destination arrival time, together with stop-by place candidates corresponding to the moving purpose, and transmits a search result to the mobile device. The mobile device presents the searched moving route to the user. Moreover, in response to selection of a stop-by place by the user, the moving route, an estimated arrival time to the destination, and the stop-by place candidates are dynamically changed. A moving plan which includes information regarding available stop-by places can be provided from a mobile device of a vehicle or the like.

Zhang et al. (US 20170089720 A1) – The navigation information further includes, for a plurality of services, a respective pre-estimated time of arrival at a respective location for utilizing each service. Determining a service related to the navigation information may include choosing, from the plurality of services, a service with a respective location for utilizing the service that is along the navigation route or at the termination point of the navigation route, and for which a respective pre-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624